Citation Nr: 0409981	
Decision Date: 04/16/04    Archive Date: 04/21/04

DOCKET NO.  98-03 452A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUES

1.  Entitlement to an effective date earlier than August 25, 1993 
for the award of a 50 percent evaluation for paranoid 
schizophrenia.  

2.  Entitlement to an effective date earlier than October 5, 1993 
for the award of a 10 percent evaluation for right epididymitis.  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from July 1968 to September 1970.  

In February 2003, the Board denied the veteran's claims for 
effective dates earlier than August 25, 1993 for an increased 
evaluation to 50 percent for paranoid schizophrenia, and October 
5, 1993 for an increased evaluation to 10 percent for right 
epididymitis.  The veteran appealed the decision to The United 
States Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In November 2003, the Court granted a joint motion to 
vacate and remand the February 2003 Board decision in light of the 
enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  

REMAND

As a result of the order of the Court, the Board has been directed 
to remand the appeal in order to assist the veteran in the 
development of his claim consistent with VCAA and the holding in 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Court found, 
in essence, that VA failed to assist the veteran in the 
development of his claims under VCAA.  Specifically, that the 
veteran was not notified of the precise type of evidence necessary 
to substantiate his claims.  In this case, VA should have advised 
the veteran that, in order to prevail on his claims, he needed to 
submit evidence that showed there "had" been an increase in 
severity prior to August 25, 1993 for schizophrenia, and prior to 
October 5, 1993 for right epididymitis.  

Recent decisions of the both the United States Court of Appeals 
for the Federal Circuit and the United States Court of Appeals for 
Veterans Claims have addressed shortcomings of VA in its 
application of VCAA.  

In light of the discussion above, and to ensure full compliance 
with due process requirements, it is the decision of the Board 
that further development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the following 
action:  

1.  The RO must review the claims file and ensure that all 
notification and development actions required by the VCAA and 
implementing regulations are fully complied with.  Compliance 
requires that the veteran be notified, via letter, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary, that is necessary to substantiate the 
claim.  In this case, the veteran should be informed that the 
evidence must show an increase in his disabilities prior to August 
25, 1993 for schizophrenia, and prior to October 5, 1993 for right 
epididymitis.  A general form letter, prepared by the RO, not 
specifically addressing the disabilities at issue, is not 
acceptable.  The RO must indicate which portion of that 
information and evidence, if any, is to be provided by the 
claimant, and which portion, if any, the Secretary will attempt to 
obtain on behalf of the claimant.  After the veteran and his 
attorney have been given notice as required by 38 U.S.C.A. § 
5103(a) (see also Quartuccio, supra), they should be given the 
opportunity to respond.  

2.  The RO should take appropriate steps to contact the veteran 
and obtain the names and addresses of all VA medical facilities 
where he was treated for any psychiatric problems prior to August 
25, 1993, or for right epididymitis prior to October 5, 1993.  
Thereafter, the RO should attempt to obtain all records not 
already associated with the claims file.  If any records 
identified by the veteran cannot be obtained, he should be so 
informed and it should be documented in the claims folder.  

3.  Following completion of the foregoing, the RO must review the 
claims folder and ensure that all of the development requested 
herein above was conducted and completed in full.  The RO should 
assure that the provision pertaining to the duty to assist as 
provided for in the VCAA and the implementing regulations have 
been complied with.  If any development is incomplete, appropriate 
corrective action is to be implemented.  

4.  After the requested development has been completed, the RO 
should readjudicate the merits of the claims based on all the 
evidence of record and all governing legal authority, the VCAA and 
implementing regulations, and any additional information obtained 
as a result of this remand.  If the benefits sought on appeal 
remain denied, the veteran and his attorney should be furnished an 
SSOC, and given the opportunity to respond thereto.  The RO is 
advised that they are to make a determination based on the law and 
regulations in effect at the time of their decision, to include 
any further changes in the VCAA or other legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion as to 
the ultimate outcome of this case.  The veteran need take no 
action unless otherwise notified.  The veteran has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).  



